DARGAN, C. J.
This was an action of trespass to try titles to a tract of land described in the declaration. To make out his title the plaintiff shotted that the land had been granted by the government of the United States to Thomas White, in the year 1825. He further showed a judgment against White, rendered in the year 1849, on which an execution issued, and had been levied on the land in question. He also showed a sale and a deed from the sheriff. The defendant introduced a deed from Thomas White to William Boswell, dated in 1821, and proved its execution, but this d ed never was recorded. He also proved that he had been in the quiet possession of the land for several years previous to the rendition of the judgment under which the land was sold, and had continued in the possession up to the trial. The court charged the jury, that if they believed the deed froru White to BosAvell Was duly executed, and that the defendant was in possession of the land pro-*236vious to the rendition of the judgment, and had continued in possession up. to the time of trial, the plaintiff could not recover..
It may be remarked that the evidence does not show in what: manner the defendant held the land, or how he obtained possession; whether he claims under Boswell,, or not,, we are not informed. To my mind it is difficult to perceive how this possession can supersede the necessity of the registration of the deed. But in the case of Powell v. Allred, 11 Ala. 318, this court held, that the mere naked possession of one prior to. the rendition of, the judgment under which the land was sold,, was sufficient notice of an unregistered deed, although the party in possession did not in any manner connect himself with the deed,.or show that lie claimed under it. Before we c.an reverse this judgment, we must overrule this decision, which is directly in point. But as it is one involving the construction of our registry acts, and affecting titles to property, we think it best to adhere to it, although we may not be satisfied with the reasoning on which it is-placed.
Let the judgment be affirmed..